DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sham, Wellen (US Pub 2019/0275893).
Regarding claim 1, Sham discloses a mobile charging service provision method, comprising: receiving a charge request from one or more vehicles (para 0004, 0036); providing location information of a charging-available area based on the location of a charge request vehicle requesting to be charged (para 0024, 0036, 0038); collecting vehicle information of the charge request vehicle upon entry of the charge request vehicle into the charging-available area, and selecting a charging mode (para 0042); transmitting driving information for platooning to the charge request vehicle (para 0043, 0045 – “assist in the autonomous guidance of, the requesting vehicle to the identified EV charging station”); establishing a connection for wireless power supply or wired 
Regarding claim 10, see rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sham, Wellen (US Pub 2019/0275893) in view of Chase, Arnold (US Patent 10,988,042).
Regarding claim 2, Sham discloses wherein the selecting a charging mode comprises selecting one of a wired charging mode as the charging mode (para 0042), based on at least one of a charge state of the charge request vehicle, a charging type of the charge request vehicle, and the location of the charge request vehicle, included in the vehicle information (para 0042-0045).

Chase discloses wherein the selecting a charging mode comprises selecting one of a top wireless charging mode, a bottom wireless charging mode; wherein the top wireless charging mode and the bottom wireless charging mode are charging modes based on the location of a wireless charging pad with respect to the charge request vehicle (col. 8, lines 17-59).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Sham with the teachings of Chase in order for optimal pairing with the charging inductive coil (Chase, col. 8, lines 17-35).
Regarding claim 11, see rejection of claim 2.

Claims 3-4, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sham, Wellen (US Pub 2019/0275893) in view of Miller et al. (US Pub 2019/0344679).
Regarding claim 3, Sham discloses wherein the establishing a connection for wireless power supply or wired power supply with the charge request vehicle based on the selected charging mode (para 0042-0045).

Miller discloses the selected charging mode comprises controlling an unmanned aerial vehicle so as to move a wired charging module or a wireless charging module to a set location (see abstract; para 0042-0043; and see fig. 6).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Sham with the teachings of Miller in order to make it more convenient for the user since the drone is charging the vehicle and no manual work is need by user.
Regarding claim 4, Miller discloses wherein the establishing a connection for wireless power supply or wired power supply with the charge request vehicle based on the selected charging mode comprises: in the top wireless charging mode, controlling the unmanned aerial vehicle so as to move the wireless charging module to a top of the charge request vehicle; and controlling the unmanned aerial vehicle so as to attach the wireless charging module to a wireless power receiving pad provided on the top of the charge request vehicle (para 0042-0043; and see fig. 6).
Regarding claim 12, see rejection of claim 3.
Regarding claim 13, see rejection of claim 4.
Regarding claim 19, Sham discloses a mobile charging service provision system, comprising: a server configured to receive a charge request from one or more vehicles, provide location information of a charging-available area based on a location of a charge request vehicle, collect vehicle information of the charge request vehicle based 
Sham does not disclose a mobile charging vehicle configured to establish a connection with one or more charge request vehicles for wireless power supply or wired power supply, and perform charging of the charge request vehicle based on the connection; a charge request vehicle configured to send a charge request to the mobile charging vehicle and receive location information of a charging-available area, and move to the charging-available area; and wherein the mobile charging vehicle is configured to control an unmanned aerial vehicle so as to move a wired charging module or a wireless charging module to a set location to establish a connection for wireless power supply or wired power supply with the charge request vehicle, based on the selected charging mode.
Miller discloses a mobile charging vehicle configured to establish a connection with one or more charge request vehicles for wireless power supply or wired power supply, and perform charging of the charge request vehicle based on the connection; a charge request vehicle configured to send a charge request to the mobile charging vehicle and receive location information of a charging-available area, and move to the charging-available area; and wherein the mobile charging vehicle is configured to control an unmanned aerial vehicle so as to move a wired charging module or a wireless charging module to a set location to establish a connection for wireless power supply or wired power supply with the charge request vehicle, based on the selected charging mode (see abstract; para 0042-0043; and see fig. 6).
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sham, Wellen (US Pub 2019/0275893) in view of Krammer, Josef (US Pub 2014/0176070).
Regarding claim 9, Sham discloses a mobile charging service provision method, comprising: receiving a charge request from one or more vehicles (para 0004, 0036).
Sham does not explicitly disclose further comprising: monitoring an event that occurs during charging of the charge request vehicle; and based on the event, stopping the wired power supply and disconnecting a connection for the wired power supply.
Krammer discloses further comprising: monitoring an event that occurs during charging of the charge request vehicle; based on the event, stopping the wired power supply and disconnecting a connection for the wired power supply (para 0029).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Sham with the teachings of Krammer in order to make it more convenient for users by not having to touch power cable (Chase, para 0032).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sham, Wellen (US Pub 2019/0275893) in view of Miller et al. (US Pub 2019/0344679) and in further view of Chase, Arnold (US Patent 10,988,042).

Sham does not explicitly disclose wherein the server is configured to select one of a top wireless charging mode, a bottom wireless charging mode; wherein the top wireless charging mode and the bottom wireless charging mode are charging modes based on the location of a wireless charging pad with respect to the charge request vehicle.
Chase discloses wherein the server is configured to select one of a top wireless charging mode, a bottom wireless charging mode; wherein the top wireless charging mode and the bottom wireless charging mode are charging modes based on the location of a wireless charging pad with respect to the charge request vehicle (col. 8, lines 17-59).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Sham in view of Miller with the teachings of Chase in order for optimal pairing with the charging inductive coil (Chase, col. 8, lines 17-35).


Allowable Subject Matter
Claims 5-8 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NAFIZ E HOQUE/Primary Examiner, Art Unit 2652